Michele Simmons Allgood Wright, Lindsey  Jennings LLP 200 West Capitol Ave., Suite 2200 Little Rock, AR 72201-3699
Dear Ms. Allgood:
You have requested approval, pursuant to the Interlocal Cooperation Act (A.C.A. § 25-20-101 et seq.), of a proposed agreement entitled "The Hot Spring County — Malvern, Arkansas Joint Public Library Intergovernmental Agreement" (the "Agreement"). The Agreement is proposed to be entered by and among the Hot Spring County Library Board, the City of Malvern, Arkansas and Hot Spring County Arkansas.
You have submitted a copy of the Agreement, under the terms of which the parties agree generally to cooperate in connection with the acquisition, construction and equipping of, and the subsequent maintenance and operation of a public library.
The Interlocal Cooperation Act requires that interlocal agreements for joint or cooperative action specify the following items:
(1) The duration of the agreement;
(2) The purposes of the agreement;
  (3) The manner of financing the joint or cooperative undertaking and of establishing and maintaining a budget for it;
  (4) The methods of accomplishing termination of the agreement and for the disposal of property (if any) upon termination;
(5) Any other necessary and proper matters.
A.C.A. § 25-20-104 (c).
In addition, if the interlocal agreement does not establish a separate legal entity to conduct the joint or cooperative undertaking, it must specify the following items:
  (1) The provision for an administrator or a joint board that will be responsible for administering the joint or cooperative undertaking;
  (2) The manner of acquiring, holding, and disposing of real and personal property (if any) used in the joint or cooperative undertaking.
A.C.A. § 25-20-104 (d).
The agreement that you have submitted must specify all of the above-listed items.
Having analyzed the agreement you have submitted, I find that it meets the above-outlined requirements of the law. It is therefore hereby approved in its current form.
Assistant Attorney General Elisabeth A. Walker prepared the foregoing opinion, which I hereby approve.
Sincerely,
MARK PRYOR Attorney General
MP:EAW/cyh